 Case 1:19-cv-01152-LJV Document 30 Filed 10/03/19 Page 1 of 1



UNITED STATESDISTRICTCOURT
WESTERNDISTRICTOFNEWYORK

CHRISTINE SARACENI,

                  Plaintiff,
                                                         NOTICE OF APPEAL
      V.
                                                          Case No. : 19-cv-1152

M&T BANK CORPORATION,

                  Defendant.



            Notice is hereby given that Plaintiff Christine Saraceni appeals to

the United States Court ofAppeals for the Second Circuit from the Order dated

and filed on September 27, 2019 (ECF No. 17), which granted the motion to

sealmade by DefendantM&T Bank Corporation on September 26, 2019 (ECF

No. 16), and from each and every part thereof. This is an interlocutory appeal

brought under the authority ofLugoschIIIv. PyramidCo. ofOnondaga, 435 F. 3d

110 (2d Cir. 2006).

DATED:      October 3, 2019
            Buffalo, NewYork

                                           HAGERTf & BRADY


                                            /s/ Daniel J. Bradv
                                           Daniel J. Brady
                                           Attorneys for Plaintiff
                                           69 Delaware Ave. Suite 1010
                                           Buffalo N.Y. 14202
                                           (716) 856-9443 office
                                           (716) 856-0511 fax
                                           dbradv®,haaertv-bradv. com
